Cooper, J.,
delivered the opinion of the court.
The circumstance that, in buying the machinery from Lusk, Elkins did not disclose the fact that he was acting for his wife, does not preclude her in a controversy with others than the seller from showing the truth. On the facts shown, we think that, as between the husband and the wife, this property would be held to be hers; and, in the absence of any circumstances changing the rule, it is also applicable as against the creditors of the husband.
But the facts relative to the purchase of and payment for the feeder and scales make them, when bought, the property of the husband. He bought them on his own credit, and paid for them with his own means. Since they once belonged to the husband, they are, in favor of his creditors, who are in controversy with his wife, to be deemed his, in the absence of any written recorded transfer to the wife. It is not permissible to defeat the operation of § 1178 of the code by affixing the personal property of the husband to the land of the wife. No act, however formal, can be substituted for the written recorded transfer required by section 1178 for the conveyance of property between husband and wife. Montgomery v. Scott, 61 Miss. 409.

The decree of the court below is in all things affirmed.